Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 1 of 18 Page ID #:1522




   1   Tina Wolfson (SBN 174806)
       twolfson@ahdootwolfson.com
   2   Christopher Stiner (SBN 276033)
       cstiner@ahdootwolfson.com
   3   AHDOOT & WOLFSON, PC
       2600 W. Olive Avenue, Suite 500
   4   Burbank, CA 91505
   5   Telephone: (310) 474-9111 (telephone)
       Facsimile: (310) 474-8585 (facsimile)
   6
       James C. Shah (SBN 260435)
   7   jcshah@millershah.com
       Natalie Finkelman
   8   nfinkelman@millershah.com
       MILLER SHAH, LLP
   9   1845 Walnut Street, Suite 806
       Philadelphia, PA 19103
  10   Telephone: (610) 891-9880 (telephone)
       Facsimile: (866) 300-7367 (facsimile)
  11
  12   Interim Co-Lead Counsel for Plaintiffs

  13   [additional counsel on signature page]
  14
                    IN THE UNITED STATES DISTRICT COURT
  15                  CENTRAL DISTRICT OF CALIFORNIA
  16
  17   WINNIE CLARK, et al., individually       No. 2:20-cv-03147-AB-MRWx
       and on behalf of all others similarly
  18   situated,                                STIPULATED PROTECTIVE
  19                                            ORDER
                          Plaintiffs,
  20                                            (MRW VERSION 4/19)
  21               v.
                                                ☐ Check if submitted without
  22   AMERICAN HONDA MOTOR CO.,                material modifications to MRW
       INC., and HONDA MOTOR                    form
  23
       COMPANY LTD., a Japanese
  24   corporation,                             First Am. Class Action Compl.
  25                                            Filed: Apr. 22, 2021
                          Defendants.
  26
  27
  28

                             STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 2 of 18 Page ID #:1523




   1
       1.    INTRODUCTION
   2
             1.1     PURPOSES AND LIMITATIONS
   3
             Discovery in this action is likely to involve production of confidential,
   4
       proprietary, or private information for which special protection from public
   5
       disclosure and from use for any purpose other than prosecuting this litigation may
   6
       be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   7
       enter the following Stipulated Protective Order. The parties acknowledge that this
   8
       Order does not confer blanket protections on all disclosures or responses to
   9
       discovery and that the protection it affords from public disclosure and use extends
  10
       only to the limited information or items that are entitled to confidential treatment
  11
       under the applicable legal principles. The parties further acknowledge, as set forth
  12
       in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
  13
       file confidential information under seal; Civil Local Rule 79-5 sets forth the
  14
       procedures that must be followed and the standards that will be applied when a party
  15
       seeks permission from the Court to file material under seal.
  16
             1.2    GOOD CAUSE STATEMENT
  17
             This action is likely to involve confidential information, including trade
  18
       secrets and other valuable research, development, commercial, financial,
  19
       technical and/or proprietary information for which special protection from public
  20
       disclosure and from use for any purpose other than prosecution of this Action may
  21
       be warranted. Accordingly, to expedite the flow of information, to facilitate the
  22
       prompt resolution of disputes over confidentiality of discovery materials, a
  23
       protective order for such information is justified in this matter. It is the intent of
  24
       the parties that information will not be designated as confidential for tactical
  25
       reasons and that nothing be so designated without a good faith belief that it has
  26
       been maintained in a confidential, non-public manner, and there is good cause
  27
       why it should not be part of the public record of this case.
  28                                            -1-
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 3 of 18 Page ID #:1524




   1
       2.    DEFINITIONS
   2
             2.1   Action: Winnie Clark, et al. v. American Honda Motor Co., Inc., Case
   3
       No. 2:20-cv-03147-AB-MRW (C.D. Cal.) and consolidated actions.
   4
             2.2   Challenging Party: a Party or Non-Party that challenges the designation
   5
       of information or items under this Order.
   6
             2.3   “CONFIDENTIAL” Information or Items: information (regardless of
   7
       how it is generated, stored or maintained) or tangible things that qualify for
   8
       protection under Federal Rule of Civil Procedure 26(c), and as specified above in
   9
       the Good Cause Statement.
  10
             2.4   Conflicted Expert: any consultant, investigator, or Expert (a) who is an
  11
       employee of an Automobile Manufacturer Competitor (as defined herein) of a
  12
       Honda Entity (as defined herein), (b) who was in the employ of an Automobile
  13
       Manufacturer Competitor of a Honda Entity 1 year prior to the time disclosure is
  14
       made, or (c) who is serving as a consultant to an Automobile Manufacturer
  15
       Competitor of a Honda Entity on matters relating to high-gear transmissions or
  16
       drive-by-wire throttle systems. An “Automobile Manufacturer Competitor” refers to
  17
       any company that manufactures or distributes automobiles with high-gear
  18
       transmissions or drive-by-wire throttle systems, and any suppliers of such high-gear
  19
       transmissions or drive-by-wire throttle systems. A “Honda Entity” refers to any of
  20
       the following: American Honda Motor Co., Inc. (“AHM”), Honda Motor Co., Ltd.
  21
       (“HMC”), Honda R&D Co., Ltd. (“HRD”), Honda R&D Americas, Inc. (“HRA”),
  22
       Honda of America Mfg., Inc. (“HAM”), Honda of Canada Mfg. (“HCM”), Honda
  23
       de Mexico, S.A. de C.V. (“HDM”), Honda of the UK Manufacturing Ltd. (“HUM”),
  24
       Honda Manufacturing of Indiana, LLC (“HMIN”), Honda Manufacturing of
  25
       Alabama, LLC (“HMA”), or Honda Development & Manufacturing of America,
  26
       LLC (HDMA) (each a “Honda Entity” or collectively, the “Honda Entities”).
  27
       Protected Material may not be disclosed under any circumstances to a Conflicted
  28                                         -2-
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 4 of 18 Page ID #:1525




   1
       Expert.
   2
             2.5    Counsel (without qualifier): Outside Counsel of Record and House
   3
       Counsel (as well as their support staff).
   4
             2.6    Designating Party: a Party or Non-Party that designates information or
   5
       items that it produces in disclosures or in responses to discovery as
   6
       “CONFIDENTIAL.”
   7
             2.7    Disclosure or Discovery Material: all items or information, regardless
   8
       of the medium or manner in which it is generated, stored, or maintained (including,
   9
       among other things, testimony, transcripts, and tangible things), that are produced or
  10
       generated in disclosures or responses to discovery in this matter.
  11
             2.8    Expert: a person with specialized knowledge or experience in a matter
  12
       pertinent to the litigation who has been retained by a Party or its counsel to serve as
  13
       an expert witness or as a consultant in this Action. For purposes of this Stipulated
  14
       Protective Order, the term “Expert” excludes any “Conflicted Expert.”
  15
             2.9    House Counsel: attorneys who are employees of a party to this Action.
  16
       House Counsel does not include Outside Counsel of Record or any other outside
  17
       counsel.
  18
             2.10 Non-Party: any natural person, partnership, corporation, association, or
  19
       other legal entity not named as a Party to this action.
  20
             2.11 Outside Counsel of Record: attorneys who are not employees of a party
  21
       to this Action but are retained to represent or advise a party to this Action and have
  22
       appeared in this Action on behalf of that party or are affiliated with a law firm which
  23
       has appeared on behalf of that party, and includes support staff.
  24
             2.12 Party: any party to this Action, including all of its officers, directors,
  25
       employees, consultants, retained experts, and Outside Counsel of Record (and their
  26
       support staffs).
  27
             2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  28                                           -3-
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 5 of 18 Page ID #:1526




   1
       Discovery Material in this Action.
   2
             2.14 Professional Vendors: persons or entities that provide litigation support
   3
       services (e.g., photocopying, videotaping, translating, preparing exhibits or
   4
       demonstrations, and organizing, storing, or retrieving data in any form or medium)
   5
       and their employees and subcontractors.
   6
             2.15 Protected Material: any Disclosure or Discovery Material that is
   7
       designated as “CONFIDENTIAL.”
   8
             2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
   9
       from a Producing Party.
  10
       3.    SCOPE
  11
             The protections conferred by this Stipulation and Order cover not only
  12
       Protected Material (as defined above), but also (1) any information copied or
  13
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
  14
       compilations of Protected Material; and (3) any testimony, conversations, or
  15
       presentations by Parties or their Counsel that might reveal Protected Material.
  16
             The protections conferred by this Stipulation and Order are not intended to
  17
       prohibit a Party from using information it/they obtained from the public domain or
  18
       from a third-party independent of information derived from Protected Material. To
  19
       the extent a Receiving Party is aware that Protected Material produced in this action
  20
       is available in the public domain or was provided to them from a third-party, the
  21
       Receiving Party shall, pursuant to Section 6, meet-and-confer with the Designating
  22
       Party before using the document in a public filing or sharing the document or
  23
       information in a manner that is inconsistent with Section 7.2.
  24
             Neither this paragraph, nor anything else in this Stipulated Protective Order,
  25
       will require a Receiving Party to evaluate whether any document it has obtained
  26
       from the public domain or from a third-party is also a document a Designating Party
  27
       has designated as CONFIDENTIAL.
  28                                          -4-
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 6 of 18 Page ID #:1527




   1
       4.    DURATION
   2
             Even after final disposition of this litigation, the confidentiality obligations
   3
       imposed by this Order shall remain in effect until a Designating Party agrees
   4
       otherwise in writing or a court order otherwise directs. Final disposition shall be
   5
       deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
   6
       or without prejudice; and (2) final judgment herein after the completion and
   7
       exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
   8
       including the time limits for filing any motions or applications for extension of time
   9
       pursuant to applicable law.
  10
       5.    DESIGNATING PROTECTED MATERIAL
  11
             5.1      Exercise of Restraint and Care in Designating Material for Protection.
  12
       Each Party or Non-Party that designates information or items for protection under
  13
       this Order must take care to limit any such designation to specific material that
  14
       qualifies under the appropriate standards. The Designating Party must designate for
  15
       protection only those parts of material, documents, items, or oral or written
  16
       communications that qualify – so that other portions of the material, documents,
  17
       items, or communications for which protection is not warranted are not swept
  18
       unjustifiably within the ambit of this Order.
  19
             Mass, indiscriminate, or routinized designations are prohibited. Designations
  20
       that are shown to be clearly unjustified or that have been made for an improper
  21
       purpose (e.g., to unnecessarily encumber the case development process or to impose
  22
       unnecessary expenses and burdens on other parties) may expose the Designating
  23
       Party to sanctions. If it comes to a Designating Party’s attention that information or
  24
       items that it designated for protection do not qualify for protection, that Designating
  25
       Party must promptly notify all other Parties that it is withdrawing the inapplicable
  26
       designation.
  27
             5.2      Manner and Timing of Designations. Except as otherwise provided in
  28                                           -5-
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 7 of 18 Page ID #:1528




   1
       this Order (see, e.g., second paragraph of section 5.2(a) and section 5.3(b) below),
   2
       or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
   3
       for protection under this Order must be clearly so designated before the material is
   4
       disclosed or produced.
   5
             Designation in conformity with this Order requires:
   6
             (a)    for information in documentary form (e.g., paper or electronic
   7
                    documents, but excluding transcripts of depositions or other pretrial or
   8
                    trial proceedings), that the Producing Party affix the legend
   9
                    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”) to each
  10
                    page that contains protected material. If only a portion or portions of
  11
                    the material on a page qualifies for protection, the Producing Party also
  12
                    must clearly identify the protected portion(s) (e.g., by making
  13
                    appropriate markings in the margins).
  14
                    A Party or Non-Party that makes original documents or materials
  15
                    available for inspection need not designate them for protection until
  16
                    after the inspecting Party has indicated which material it would like
  17
                    copied and produced. During the inspection and before the designation,
  18
                    all of the material made available for inspection shall be deemed
  19
                    “CONFIDENTIAL.” After the inspecting Party has identified the
  20
                    documents it wants copied and produced, the Producing Party must
  21
                    determine which documents, or portions thereof, qualify for protection
  22
                    under this Order. Then, before producing the specified documents, the
  23
                    Producing Party must affix the “CONFIDENTIAL legend” to each
  24
                    page that contains Protected Material. If only a portion or portions of
  25
                    the material on a page qualifies for protection, the Producing Party also
  26
                    must clearly identify the protected portion(s) (e.g., by making
  27
                    appropriate markings in the margins).
  28                                          -6-
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 8 of 18 Page ID #:1529




   1
             (b)    for testimony given in depositions that the Designating Party identify,
   2
                    within 30 days after the transcript is delivered, as Protected Material.
   3
                    All deposition testimony taken in this case shall be treated as Protected
   4
                    Material until the expiration of the thirtieth day after the transcript is
   5
                    delivered to any party or the witness. Within this time period, a
   6
                    Designating Party may serve a Notice of Designation to all parties of
   7
                    record as to specific portions of the testimony that are designated
   8
                    Protected Material, and thereafter only those portions identified in the
   9
                    Notice of Designation shall be protected by the terms of this Order.
  10
             (c)    for testimony given in other pretrial or trial proceedings, that the
  11
                    Designating Party identify on the record, before the close of the hearing
  12
                    or other proceeding, all protected testimony.
  13
             (d)    for information produced in some form other than documentary and for
  14
                    any other tangible items, that the Producing Party affix in a prominent
  15
                    place on the exterior of the container or containers in which the
  16
                    information or item is stored the legend “CONFIDENTIAL.” If only a
  17
                    portion or portions of the information or item warrant protection, the
  18
                    Producing Party, to the extent practicable, shall identify the protected
  19
                    portion(s).
  20
             5.3    Inadvertent Failures to Designate.        If promptly corrected by a
  21
       Designating Party upon its discovery of an inadvertent failure to designate qualified
  22
       information, an inadvertent failure to designate qualified information or items does
  23
       not, standing alone, waive the Designating Party’s right to secure protection under
  24
       this Order for such material. Upon timely correction of a designation, the Receiving
  25
       Party must make reasonable efforts to assure that the material is treated in
  26
       accordance with the provisions of this Order.
  27
       6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  28                                           -7-
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 9 of 18 Page ID #:1530




   1
             6.1    Timing of Challenges. Any Party or Non-Party may challenge a
   2
       designation of confidentiality at any time that is consistent with the Court’s
   3
       Scheduling Order. Unless a prompt challenge to a Designating Party’s
   4
       confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
   5
       unnecessary economic burdens, or a significant disruption or delay of the litigation,
   6
       a Party does not waive its right to challenge a confidentiality designation by electing
   7
       not to mount a challenge promptly after the original designation is disclosed.
   8
             6.2    Meet and Confer. The Challenging Party will initiate the dispute
   9
       resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  10
       et seq. With respect to the preparation of the Joint Stipulation required under L.R.
  11
       37-2.2, unless the parties agree otherwise, counsel for the opposing party shall have
  12
       ten (10) business days following the receipt of the moving party’s material to
  13
       personally deliver, e-mail, or fax to counsel for the moving party the opposing
  14
       party’s portion of the stipulation, together with all declarations and exhibits to be
  15
       offered in support of the opposing party’s position.
  16
             6.3    The burden of persuasion in any such challenge proceeding will be
  17
       on the Designating Party. Frivolous challenges, and those made for an improper
  18
       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  19
       parties) may expose the Challenging Party to sanctions. Unless the Designating
  20
       Party has waived or withdrawn the confidentiality designation, all parties will
  21
       continue to afford the material in question the level of protection to which it is
  22
       entitled under the Producing Party’s designation until the Court rules on the
  23
       challenge.
  24
             6.4    The burden of persuasion in any such challenge proceeding shall be on
  25
       the Designating Party. Frivolous challenges, and those made for an improper
  26
       purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  27
       parties) may expose the Challenging Party to sanctions. Unless the Designating Party
  28                                           -8-
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 10 of 18 Page ID #:1531




   1
       has waived or withdrawn the confidentiality designation, all parties will continue to
   2
       afford the material in question the level of protection to which it is entitled under the
   3
       Producing Party’s designation until the Court rules on the challenge.
   4
       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
   5
             7.1    Basic Principles. A Receiving Party may use Protected Material that is
   6
       disclosed or produced by another Party or by a Non-Party in connection with this
   7
       Action only for prosecuting, defending, or attempting to settle this Action. Such
   8
       Protected Material may be disclosed only to the categories of persons and under the
   9
       conditions described in this Order. When the Action has been terminated, a
  10
       Receiving Party must comply with the provisions of section 13 below (FINAL
  11
       DISPOSITION).
  12
             Protected Material must be stored and maintained by a Receiving Party at a
  13
       location and in a secure manner that ensures that access is limited to the persons
  14
       authorized under this Order.
  15
             7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  16
       otherwise ordered by the Court or permitted in writing by the Designating Party, a
  17
       Receiving    Party    may      disclose   any   information     or   item    designated
  18
       “CONFIDENTIAL” only to:
  19
             (a)    the Receiving Party’s Outside Counsel of Record in this action, as well
  20
                    as employees of said Outside Counsel of Record to whom it is
  21
                    reasonably necessary to disclose the information for this litigation;
  22
             (b)    the officers, directors, and employees (including House Counsel) of the
  23
                    Receiving Party to whom disclosure is reasonably necessary for this
  24
                    litigation and who have signed the “Acknowledgment and Agreement
  25
                    to Be Bound” (Exhibit A);
  26
             (c)    Experts (as defined in this Order) of the Receiving Party to whom
  27
                    disclosure is reasonably necessary for this Action and who have signed
  28                                             -9-
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 11 of 18 Page ID #:1532




   1
                   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   2
             (d)   the Court and its personnel;
   3
             (e)   court reporters and their staff;
   4
             (f)   professional jury or trial consultants, mock jurors, and Professional
   5
                   Vendors to whom disclosure is reasonably necessary for this Action and
   6
                   who have signed the “Acknowledgment and Agreement to Be Bound”
   7
                   (Exhibit A);
   8
             (g)   the author or recipient of a document containing the information or a
   9
                   custodian or other person who otherwise possessed or knew the
  10
                   information;
  11
             (h)   during their depositions, witnesses in the action to whom disclosure is
  12
                   reasonably necessary provided: (1) the witness has signed the
  13
                   “Acknowledgment and Agreement to Be Bound” (Exhibit A) and (2)
  14
                   they will not be permitted to keep any confidential information unless
  15
                   they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
  16
                   A), unless otherwise agreed by the Designating Party or ordered by the
  17
                   Court. Pages of transcribed deposition testimony or exhibits to
  18
                   depositions that reveal Protected Material must be separately bound by
  19
                   the court reporter and may not be disclosed to anyone except as
  20
                   permitted under this Stipulated Protective Order; and
  21
             (i)   any mediator or settlement officer, and their supporting personnel,
  22
                   mutually agreed upon by any of the parties engaged in settlement
  23
                   discussions.
  24
       8.    PROTECTED MATERIAL SUBPOENAED                              OR      ORDERED
  25         PRODUCED IN OTHER LITIGATION
  26         If a Party is served with a subpoena or a court order issued in other litigation
  27   that compels disclosure of any information or items designated in this Action as
  28                                          - 10 -
                              STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 12 of 18 Page ID #:1533




   1
       “CONFIDENTIAL,” that Party must:
   2
             (a)    promptly notify in writing the Designating Party. Such notification
   3
                    shall include a copy of the subpoena or court order;
   4
             (b)    promptly notify in writing the party who caused the subpoena or order
   5
                    to issue in the other litigation that some or all of the material covered
   6
                    by the subpoena or order is subject to this Protective Order. Such
   7
                    notification shall include a copy of this Stipulated Protective Order; and
   8
             (c)    cooperate with respect to all reasonable procedures sought to be
   9
                    pursued by the Designating Party whose Protected Material may be
  10
                    affected.
  11
             If the Designating Party timely seeks a protective order, the Party served with
  12
       the subpoena or court order shall not produce any information designated in this
  13
       action as “CONFIDENTIAL” before a determination by the court from which the
  14
       subpoena or order issued, unless the Party has obtained the Designating Party’s
  15
       permission. The Designating Party shall bear the burden and expense of seeking
  16
       protection in that court of its confidential material – and nothing in these provisions
  17
       should be construed as authorizing or encouraging a Receiving Party in this Action
  18
       to disobey a lawful directive from another court.
  19
       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  20         PRODUCED IN THIS LITIGATION
  21         (a)    The terms of this Order are applicable to information produced by a
  22                Non-Party in this Action and designated as “CONFIDENTIAL.” Such
  23                information produced by Non-Parties in connection with this litigation
  24                is protected by the remedies and relief provided by this Order. Nothing
  25                in these provisions should be construed as prohibiting a Non-Party from
  26                seeking additional protections.
  27         (b)    In the event that a Party is required, by a valid discovery request, to
  28                                          - 11 -
                                STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 13 of 18 Page ID #:1534




   1
                    produce a Non-Party’s confidential information in its possession, and
   2
                    the Party is subject to an agreement with the Non-Party not to produce
   3
                    the Non-Party’s confidential information, then the Party shall:
   4
                         1. promptly notify in writing the Requesting Party and the Non-
   5
                            Party that some or all of the information requested is subject to
   6
                            a confidentiality agreement with a Non-Party;
   7
                         2. promptly provide the Non-Party with a copy of the Stipulated
   8
                            Protective Order in this Action, the relevant discovery
   9
                            request(s), and a reasonably specific description of the
  10
                            information requested; and
  11
                         3. make the information requested available for inspection by the
  12
                            Non-Party, if requested.
  13
             (c)    If the Non-Party fails to object or seek a protective order from this Court
  14
                    within 30 days of receiving the notice and accompanying information,
  15
                    the Receiving Party may produce the Non-Party’s confidential
  16
                    information responsive to the discovery request. If the Non-Party
  17
                    timely seeks a protective order, the Receiving Party shall not produce
  18
                    any information in its possession or control that is subject to the
  19
                    confidentiality agreement with the Non-Party before a determination by
  20
                    the Court. Absent a Court order to the contrary, the Non-Party shall
  21
                    bear the burden and expense of seeking protection in this Court of its
  22
                    Protected Material.
  23
       10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  24
             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  25
       Protected Material to any person or in any circumstance not authorized under this
  26
       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  27
       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  28                                          - 12 -
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 14 of 18 Page ID #:1535




   1
       to retrieve all unauthorized copies of the Protected Material, (c) inform the person
   2
       or persons to whom unauthorized disclosures were made of all the terms of this
   3
       Order, and (d) request such person or persons to execute the “Acknowledgment and
   4
       Agreement to Be Bound” that is attached hereto as Exhibit A.
   5
       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   6         PROTECTED MATERIAL
   7         When a Producing Party gives notice to Receiving Parties that certain
   8   inadvertently produced material is subject to a claim of privilege or other protection,
   9   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  10   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  11   may be established in an e-discovery order that provides for production without prior
  12   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  13   parties reach an agreement on the effect of disclosure of a communication or
  14   information covered by the attorney-client privilege or work product protection, the
  15   parties may incorporate their agreement in the stipulated protective order submitted
  16   to the court.
  17   12.   MISCELLANEOUS
  18         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  19   person to seek its modification by the Court in the future.
  20         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  21   Protective Order no Party waives any right it otherwise would have to object to
  22   disclosing or producing any information or item on any ground not addressed in this
  23   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  24   ground to use in evidence of any of the material covered by this Protective Order.
  25         12.3 Filing Protected Material. Without written permission from the
  26   Designating Party or a Court order secured after appropriate notice to all interested
  27   persons, a Party may not file in the public record in this action any Protected
  28                                          - 13 -
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 15 of 18 Page ID #:1536




   1
       Material. A Party that seeks to file under seal any Protected Material must comply
   2
       with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant
   3
       to a Court order authorizing the sealing of the specific Protected Material at issue. If
   4
       a Party’s request to file Protected Material under seal is denied by the Court, then
   5
       the Receiving Party may file the information in the public record pursuant to Civil
   6
       Local Rule 79-5(e) unless otherwise instructed by the Court.
   7
       13.   FINAL DISPOSITION
   8
             Within 90-days after the final disposition of this action, as defined in
   9
       paragraph 4, each Receiving Party must return all Protected Material to the
  10
       Producing Party or destroy such material. As used in this subdivision, “all Protected
  11
       Material” includes all copies, abstracts, compilations, summaries, and any other
  12
       format reproducing or capturing any of the Protected Material. Whether the
  13
       Protected Material is returned or destroyed, the Receiving Party must submit a
  14
       written certification to the Producing Party (and, if not the same person or entity, to
  15
       the Designating Party) by the 90-day deadline that (1) identifies (by category, where
  16
       appropriate) all the Protected Material that was returned or destroyed; and (2) affirms
  17
       that the Receiving Party has not retained any copies, abstracts, compilations,
  18
       summaries or any other format reproducing or capturing any of the Protected
  19
       Material. Notwithstanding this provision, Counsel are entitled to retain an archival
  20
       copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  21
       memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  22
       work product, and consultant and expert work product, even if such materials contain
  23
       Protected Material. Any such archival copies that contain or constitute Protected
  24
       Material remain subject to this Protective Order as set forth in Section 4 above
  25
       (DURATION).
  26
       14.   Any willful violation of this Order may be punished by financial or
  27
       evidentiary sanctions, or other appropriate action at the discretion of the Court.
  28                                           - 14 -
                               STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 16 of 18 Page ID #:1537




   1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   2
       DATED: August 16, 2021            /s/ Andrew W. Ferich
   3                                     Tina Wolfson (SBN 174806)
                                         twolfson@ahdootwolfson.com
   4                                     Christopher Stiner (SBN 276033)
                                         cstiner@ahdootwolfson.com
   5                                     AHDOOT & WOLFSON, PC
                                         2600 W. Olive Avenue, Suite 500
   6                                     Burbank, CA 91505
   7                                     Telephone: (310) 474-9111 (telephone)
                                         Facsimile: (310) 474-8585 (facsimile)
   8
                                                  and
   9
                                         Andrew W. Ferich (pro hac vice)
  10                                     aferich@ahdootwolfson.com
  11                                     AHDOOT & WOLFSON, PC
                                         201 King of Prussia Road, Suite 650
  12                                     Radnor, PA 19087
  13                                     Telephone: (310) 474-9111
                                         Facsimile: (310) 474-8585
  14
  15                                     James C. Shah (SBN 260435)
                                         jcshah@millershah.com
  16                                     Natalie Finkelman
  17                                     nfinkelman@millershah.com
                                         MILLER SHAH, LLP
  18
                                         1845 Walnut Street, Suite 806
  19                                     Philadelphia, PA 19103
                                         Telephone: (610) 891-9880 (telephone)
  20
                                         Facsimile: (866) 300-7367 (facsimile)
  21
                                         Interim Co-Lead Counsel for Plaintiffs
  22
  23   DATED: August 16, 2021            /s/ Amir Nassihi
                                         Amir Nassihi (SBN 235936)
  24                                     anassihi@shb.com
  25                                     SHOOK, HARDY & BACON L.L.P.
                                         555 Mission Street, Suite 2300
  26                                     San Francisco, CA 94105
  27                                     Telephone: (415) 544-1900
                                         Facsimile: (415) 391-0281
  28                                     - 15 -
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 17 of 18 Page ID #:1538




   1
   2                                     Michael L. Mallow (SBN 188745)
                                         mmallow@shb.com
   3                                     Darlene M. Cho (SBN 251167)
   4                                     dcho@shb.com
                                         Jesus J. Torres (SBN 222726)
   5                                     jjtorres@shb.com
   6                                     SHOOK, HARDY & BACON L.L.P.
                                         2049 Century Park East, Suite 3000
   7                                     Los Angeles, CA 90067
   8                                     Telephone: (424) 285-8330
                                         Facsimile: (424) 204-9093
   9
  10                                     Attorneys for Defendant American Honda
                                         Motor Co., Inc.
  11
  12
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  13
  14           $XJXVW  
       DATED: ___________________        ________________________________
  15                                     HON. MICHAEL R. WILNER
                                         United States Magistrate Judge
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                     - 16 -
                           STIPULATED PROTECTIVE ORDER
Case 2:20-cv-03147-AB-MRW Document 123 Filed 08/17/21 Page 18 of 18 Page ID #:1539




   1
                                           EXHIBIT A
   2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4
             I,      _____________________________               [full      name],       of
   5
       _________________ [full address], declare under penalty of perjury that I have
   6
       read in its entirety and understand the Stipulated Protective Order that was issued
   7
       by the United States District Court for the Central District of California on [date]
   8
       in the case of Clark, et al. v. American Honda Motor Co., Inc., USDC C.D Cal.
   9
       Case No. 2:20-cv-03147-AB-MRW. I agree to comply with and to be bound by
  10
       all the terms of this Stipulated Protective Order and I understand and acknowledge
  11
       that failure to so comply could expose me to sanctions and punishment in the
  12
       nature of contempt. I solemnly promise that I will not disclose in any manner any
  13
       information or item that is subject to this Stipulated Protective Order to any person
  14
       or entity except in strict compliance with the provisions of this Order.
  15
             I further agree to submit to the jurisdiction of the United States District
  16
       Court for the Central District of California for the purpose of enforcing the terms
  17
       of this Stipulated Protective Order, even if such enforcement proceedings occur
  18
       after termination of this action. I hereby appoint __________________________
  19
       [full name] of _______________________________________ [full address
  20
       and telephone number] as my California agent for service of process in
  21
       connection with this action or any proceedings related to enforcement of this
  22
       Stipulated Protective Order.
  23
       Date: ______________________________________
  24
       City and State where signed: _________________________________
  25
       Printed name: _______________________________
  26
       Signature: __________________________________
  27
  28                                           - 17 -
                               STIPULATED PROTECTIVE ORDER
